      Case 4:19-cv-00138-RH-MAF Document 71 Filed 04/14/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

CHARNESHA ALEXANDER,

       Plaintiff,                           Case No. 4:19-cv-00138-MW/CAS
v.

UNITED STATES OF AMERICA
and PAUL ROLSTON,

       Defendants.

               DEFENDANTS’ JOINT MOTION TO TAKE
           MICHELLE MORTON’S DEPOSITION OUT OF TIME

       COME NOW Defendants, through their respective counsel, move this

Honorable Court to allow Defendants to take Michelle Morton’s deposition after the

close of discovery due to Bureau of Prisons restrictions surrounding Covid-19.

Plaintiﬀ’s counsel does not oppose this requested relief.     In support thereof,

Defendants state as follows:

      1.    On March 17, 2020, this Court granted Defendant United States’

Motion for Leave to Depose Inmates Michelle Morton and Shondolyn Blevins.

[ECF No. 56].

      2.    On March 31, 2020, this Court issued an order on Plaintiff’s Motion for

a Protective Order under Rule 26(c)(1), limiting the scope of Ms. Morton’s

deposition. [ECF No. 63].




                                        1
      Case 4:19-cv-00138-RH-MAF Document 71 Filed 04/14/20 Page 2 of 3




      3.     Accordingly, Counsel for United States then scheduled Ms. Morton’s

deposition for April 9, 2020.

      4.     Ms. Morton, however, has recently transferred to FCI Dublin in

California. She arrived on March, 30, 2020, and is still under her mandatory 14-day

quarantine for new inmates, a nationwide Bureau of Prisons policy due to Covid-19.

FCI Dublin anticipates her transfer to the main facility sometime this week.

      5.     The Unit Manager at FCI Dublin advised that she could accommodate

Ms. Morton’s deposition during the week of April 27, 2020.

      6.     The parties have held April 29, 2020, at 11:30 am, for Ms. Morton’s

deposition and are awaiting confirmation from the institution.

      7.     The discovery deadline in this matter is April 21, 2020.

      8.     This deposition will be conducted via video conference or

telephonically due to the Covid-19 pandemic.

      9.     Counsel for Plaintiff Charnesha Alexander does not oppose this

requested relief.

      WHEREFORE, the Parties ask this Honorable Court for leave to take

Michelle Morton’s deposition after the April 21, 2020, discovery deadline, and grant

any other relief it deems just and proper.




                                             2
      Case 4:19-cv-00138-RH-MAF Document 71 Filed 04/14/20 Page 3 of 3




      Respectfully submitted on April 14, 2020.

/s/ Marie A. Moyle                           /s/ J. Steven Carter
MARIE A. MOYLE                               J. STEVEN CARTER, ESQ.
Assistant U.S. Attorney                      Florida Bar No. 896152
Florida Bar No. 1003498                      scarter@henryblaw.com
111 North Adams Street, 4th Floor            MIRIAM R. COLES
Tallahassee, FL 32301                        Florida Bar No. 58402
Tel. 850-212-1340                            mcoles@henryblaw.com
Fax: 850-942-8448                            Post Oﬃce Drawer 14079
Email: marie.moyle@usdoj.gov                 Tallahassee, Florida 32317-4079
Attorney for United States of America        Tel.: (850) 222-2920
                                             Fax: (850) 224-003
                                             Counsel for Defendant Rolston




                         CERTIFICATE OF SERVICE
      I hereby certify that a true copy of the foregoing Motion was sent
electronically via CM/ECF to James v. Cook, Esq., and Richard E. Johnson, counsel
for Plaintiff, and Steven Carter, Attorney for Defendant, Paul Rolston, on this 14th
day of April, 2020.
                                                   /s/ Marie A. Moyle
                                                   MARIE A. MOYLE
                                                   Assistant U.S. Attorney




                                         3
